DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Claim Rejections - 35 USC § 101
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of "a computer-readable medium" covers forms of both non-transitory tangible medium and transitory propagating signals per se. 
See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007); Subject Matter Eligibility of Computer Readable Media, Jan. 26, 2010; p. 1. Therefore, because the broadest reasonable interpretation of the claims covers a signal per se, the Examiner suggests amending the claims to recite that the “computer-readable medium” as “non-transitory computer readable medium”.

                                               Claim Rejections - 35 USC §112
4. The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5. Claims 6- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6. Applicant asserts that the claim element "an application program starting apparatus, comprising: “a presetting module”, “an operating module” and “a starting module” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The specification simply reiterates the functions of the module as claimed with no reference to any hardware elements, see Para: 0070-0073 and Fig: 2 is merely a block diagram showing modules in boxes and the specification fails to disclose sufficient explanation of hardware elements with algorithms for performing the functions of these units.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:

(a)    Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b) Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 1,5-6,10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106874731 (from NPL)) in view of Chen (CN105678165 (from NPL)).

9. Regarding claims 1, 6 and 11 Wang teaches an application program starting method, an application program starting apparatus and a computer readable storage medium comprising the following steps: S101: presetting at least one sandbox program in a smart terminal (abstract, claim 1 and page.4, last paragraph lines.1-2 teaches presetting a security sandbox program in a user terminal), 
S102: operating the sandbox program; and $103: starting an application program based on the operating environment parameters (abstract, claim 1 and Page 5, under title “Specific embodiment” paragraph 2 teaches operating the sandbox program, and starting the application program).

Wang teaches all the above claimed limitations but does not expressly teach wherein a set of operating environment parameters for processing input events are self-defined in the sandbox program.

Chen teaches a set of operating environment parameters for processing input events are self-defined in the sandbox program (abstract, claim 1 and Page 4 under “Step 3, employing self-defining key disk module obtain user input data” teaches the input events [such as keyboard of a system to record user input] is self-defined in the sandbox).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wang to include a set of operating environment parameters for processing input events are self-defined in the sandbox program, as taught by Chen since such a setup will prevent the input information from being broken by malicious software.

10. Regarding claims 5, 10 and 15 Wang in view of Chang teaches the application program starting method, the application program starting apparatus and the computer readable storage medium, wherein in step $101, the sandbox program is preset in an application layer of the operating system of the smart terminal (Wang: abstract, Claim 1 and Page 3 under title “The content of the invention”, line.4-5 teaches the sandbox program is preset in an application layer).

11. Claims 2-3,7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106874731 (from NPL)) in view of Chen (CN105678165 (from NPL)) as applied to claims 1,6, and 11 above and further in view of Liu (US Pub.No.2015/0370476).

12. Regarding claims 2 ,7 and 12 Wang in view of Chen teaches all the above claimed limitations but does not expressly teach the application program starting method, the application program starting apparatus and the computer readable storage medium, wherein in step S101, the operating environment parameters include member variables of a ViewRootImpl class.

Liu teaches the application program starting method, the application program starting apparatus and the computer readable storage medium, wherein in step S101, the operating environment parameters include member variables of a ViewRootImpl class (Fig.10, Para:0044-045 and Para:0048 teaches operating parameter include ViewRootImpl).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wang in view of Chen to include the operating environment parameters include member variables of a ViewRootImpl class, as taught by Liu since such a setup will result in faster touch screen input processing.

13.  Regarding claims 3, 8 and 13 Wang in view of Cheng teaches all the above claimed limitations but does not expressly teach the application program starting method, the application program starting apparatus and the computer readable storage medium, wherein after step $103, the application program starting method further comprises: $104: when the application program receives an input event, controlling the ViewRootImpl class in the operating environment parameters, instead of a ViewRootImpl class in an operating system of the smart terminal, to recognize and report the input event.

Liu teaches the application program starting method, the application program starting apparatus and the computer readable storage medium, wherein after step $103, the application program starting method further comprises: $104: when the application program receives an input event, controlling the ViewRootImpl class in the operating environment parameters, instead of a ViewRootImpl class in an operating system of the smart terminal, to recognize and report the input event (Para:0044-0045 and Para:0048 teaches controlling the ViewRootImpl).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wang in view of Chen to include controlling the ViewRootImpl class in the operating environment parameters as taught by Liu. Wang in view of Chen already teaches recognizing reporting the input event in the sandbox and the combination with Liu will give a predictable result of faster touch screen input processing.

14. Claims 4,9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106874731 (from NPL)) in view of Chen (CN105678165 (from NPL)) as applied to claims 1,6 and 11 above and further in view of Martel (US Pub.No.2015/0347746).

15. Regarding claims 4, 9 and 14 Wang in view of Cheng teaches all the above claimed limitations but does not expressly teach the application program starting method, the application program starting apparatus and the computer readable storage medium, wherein in step S101, the input events include an external input event corresponding to an external input device connected to the smart terminal and a touch input event corresponding to a touch screen of the smart terminal.

Martel teaches the application program starting method, the application program starting apparatus and the computer readable storage medium, wherein in step S101, the input events include an external input event corresponding to an external input device connected to the smart terminal and a touch input event corresponding to a touch screen of the smart terminal (Para:0019, Para:0048-0049 teaches the input events includes external input and internal touch screen input).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Wang in view of Chen to include the input events include an external input event corresponding to an external input device connected to the smart terminal and a touch input event corresponding to a touch screen of the smart terminal as taught by Martel such a setup will make user operation easier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431